Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014105695 (herein Ogami) in view of Ignatiev et al (US PGPub No. 2016/0230763).

A machine translation of Ogami was provided with the office action filed 11/17/2021, and is relied upon herein.

Ogami teaches:

limitations from claim 1, a controller (100; see FIG. 6; paragraph 17) including a control circuit that controls operation of a pump main body of a vacuum pump device (104, paragraph 6, 18), the controller comprising: a controller housing (101) in which the control circuit is housed (FIG. 6; paragraph 19); and a plurality of heat sinks (case 101 formed with fins 106; see FIG. 4, FIG. 7 and FIG. 8 

Ogami does not teach an indicator;

Ignatiev teaches:

limitations from claim 1, a pump (10) including a control circuit (“protection and control electronics”; paragraph 77-78) within a housing (40); wherein an indicator (112) is provided on an area of the housing (see FIG. 1 and FIG. 3; paragraph 86);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide an indicator on the controller housing of Ogami, such as the display taught by Ignatiev, in order to allow a user to readily gain information about the pump system (i.e. operating conditions or faults), or to interact with the controller (paragraph 86 of Ignatiev for example); Regarding the particular location of the indicator (between the heat sinks), it has been held that where a prior art teaches the claimed invention, rearrangement of parts requires only routine skill in the art (see MPEP 2144.04 Section VI.C); in this case ;locating the display of Ignatiev between the heat sinks 106 of Ogami would place the display on an upward facing and therefore easily visible portion of the pump housing (see FIG. 1 and 5-8 of Ogami); 



Ogami further teaches:



limitations from claim 7, wherein the controller housing (101) is formed in a substantially rectangular shape in a front view (see FIG. 3 and 6 in particular), and the fins are formed at corners or on the outer peripheral surface (see fins 106 on the surface of housing part 101a);

limitations from claim 8, wherein tapered surfaces on both side surfaces of the fins are standardized such that a demolding direction of the fins formed at the corners or on the outer peripheral surface is same (each the fins 106 as shown in FIG. 3 are each tapered from a wider base to a thinner top in the same direction);

limitations from claim 9, wherein the demolding direction of the fins is a direction along a center axis of the vacuum pump device (for example, along the dashed axis shown in FIG. 3; the fins 106 each extend along this directional axis in a standard manner);

limitations from claim 10, a vacuum pump device (1, paragraph 10) comprising: the controller of claim 1 (see FIG. 1 and FIG. 3; paragraph 16);





s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014105695 (herein Ogami) in view of Ignatiev et al (US PGPub No. 2016/0230763) as applied to claim 1 above, and in further view of JP07312493 (herein Kitahara).

A machine translation of Kitahara was been provided with the office action filed 11/17/2021, and is relied upon herein.

Ogami teaches tapered fins (106), but does not a polygonal, or a smaller opening at the top air passage between adjacent fins;

However, Kitahara teaches a heat sink device (paragraph 1) having vertically oriented fins (13; see FIG. 1-2 for example); shaped as polygons (FIG. 11a, c), and wherein the fins are taught to be tapered such that a top space between adjacent fins is small (see FIG. 11a-d);

It would have been obvious to one of ordinary skill in the art of heat sinks at the time the invention was filed to form the fins of Ogami, to taper larger in an upward direction in the shape of a polygon, as taught by Kitahara, in order to improve heat exchange via the formation of vortexes at the small air passage space (see paragraphs 40-41 of Kitahara);





Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014105695 (herein Ogami) in view of Ignatiev et al (US PGPub No. 2016/0230763) as applied to claim 1 above, and in further view of JP2004281079 (herein Otsuka).

A machine translation of Otsuka has been provided with the current office action and is relied upon herein.

Ogami teaches tapered fins (106), but does not a rhombic/trapezoidal shape;

However, Otsuka teaches a heat radiating fin (33) shaped as a rhombic/trapezoidal shape (FIG. 3-6; paragraph 32);

It would have been obvious to one of ordinary skill in the art of heat sinks at the time the invention was filed to form the fins of Ogami as polygonal/rhombic shapes, as taught by Otsuka, such that flow through the fins is smooth compared to the sharper edged fins (paragraph 32-33 of Otsuka);



Response to Arguments
Applicant’s arguments, see response, filed 01/19/2022, with respect to the U.S.C 102 rejection(s) of claim(s) 1 under Ogami (JP 2014105695) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogami (JP 2014105695) in view of Ignatiev et al (US PGPub No. 2016/0230763). Ignatiev is relied upon to teach the use of indicators in controller housing assemblies of pumps.

Applicant's arguments filed 01/19/2022 in regards to the new limitations requiring multiple heat sinks, with respect to Ogami (JP 2014105695), have been fully considered but they are not persuasive. Applicant argues that Ogami does not teach more than one grouping of fins 106. The examiner respectfully disagrees. Ogami teaches, in FIG. 7-8, .


    PNG
    media_image1.png
    614
    859
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746